DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.

Examiner’s Note
The restriction requirement (via election by original presentation; see Final Office actions dated 1/25/22) is hereby withdrawn in view of the shift in inventions (claim 3) and claim cancellations filed on 7/29/22. The instant claims are all directed to a method of treating obesity.

Withdrawn Claim Rejections
All rejections pertaining to claims 8-9 are moot because the claims were cancelled in the amendments filed on 7/29/22.

	The rejections of:
Claims 3 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2004/0185028); and 
Claims 3 and 8-9 under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2004/0185028)
are hereby withdrawn in view of the claim amendments filed on 7/29/22.

New Claim Rejections - 35 USC § 112, 2nd ¶
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites the limitation "the adipose cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends from claim 3, but these claims do not an “adipose cell” limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim.

New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sahin et al. (WO 2015/053726; published: 4/16/2015), in view of Baldwin et al. (US 2016/0324932; published: 11/10/16).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sahin et al. is directed to anti-obesity products (Title). Sahin et al. teach that the product can be administered orally or parenterally via IV injection, SC injection IM injection and directly on the skin, wherein the anti-obestity product comprises boric acid and sodium pentaborate pentahydrate (NaB) (limitations of instant claim 15).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Sahin et al. do not teach wherein the product further comprises the claimed copolymer, F68, as required by instant claim 15.  However, this deficiency is cured by Baldwin et al.
Baldwin et al. is directed to products and methods of treating a patient with diabetes mellitus, obesity, dyslipidemia or metabolic syndrome ([0024]). Baldwin et al. teach that the composition used to treat obesity can comprise commonly known surfactants such as PLURONIC® F68 (i.e., the claimed copolymer).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the commonly used surfactant, F68, to the pharmaceutical composition of Sahin et al. to achieve the predictable result of obtaining a composition suitable for pharmaceutical administration to treat obesity. 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617